       Case 3:19-cv-01362-MEM Document 19 Filed 10/15/20 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

TONI MARIE FULLER,                     :

                 Plaintiff             :    CIVIL ACTION NO. 3:19-1362

       v.                              :          (JUDGE MANNION)

ANDREW SAUL, Commissioner              :
of Social Security,
                                       :
                Defendant
                                       :

                                  ORDER


      Pending before the court is the report of Magistrate Judge Joseph F.

Saporito, Jr., which recommends that the decision of the Commissioner of

Social Security denying the plaintiff’s claims for social security disability

insurance benefits and supplemental security income under Titles II and XVI

of the Social Security Act be affirmed and the plaintiff’s appeal be denied.

(Doc. 16). The plaintiff has filed objections to the report (Doc. 17) to which

the Commissioner has responded (Doc. 18). Upon review, the report of

Judge Saporito will be adopted in its entirety.

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.
       Case 3:19-cv-01362-MEM Document 19 Filed 10/15/20 Page 2 of 4




Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge,

and the court may rely on the recommendations of the magistrate judge to

the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).

      For those sections of the report and recommendation to which no

objection is made, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept

the recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see

also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469

(M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); Local Rule 72.31.

      The plaintiff has raised two arguments in her objections to Judge

Saporito’s report. Initially, the plaintiff argues that substantial evidence does

not support the ALJ’s residual functional capacity assessment (“RFC”).

Moreover, the plaintiff argues that multiple errors with symptom evaluation


                                      -2-
       Case 3:19-cv-01362-MEM Document 19 Filed 10/15/20 Page 3 of 4




compel reversal of the ALJ’s decision. Both of these arguments were raised

in the plaintiff’s brief in support of her appeal (Doc. 11, pp. 5-7 and pp. 8-9,

respectively) and were addressed thoroughly by Judge Saporito in his report

(Doc. 16, pp. 13-17 and pp. 22-29, respectively). The court has reviewed the

evidence of record as a whole and finds no clear error of record with regard

to Judge Saporito’s findings on either of these issues. Moreover, the court

agrees with the sound reasoning that led Judge Saporito to the conclusions

in his report. As such, the court will adopt the report and recommendation of

Judge Saporito as the decision of the court.

      In light of the foregoing, IT IS HEREBY ORDERED THAT:

    (1) The plaintiff’s objections to the report and recommendation of Judge

       Saporito (Doc. 17) are OVERRULED.

    (2) The report and recommendation of Judge Saporito (Doc. 16) is

       ADOPTED IN ITS ENTIRETY as the ruling of the court.




                                     -3-
             Case 3:19-cv-01362-MEM Document 19 Filed 10/15/20 Page 4 of 4




       (3) The plaintiff’s appeal (Doc. 1) is DENIED.

       (4) The Clerk of Court is directed to CLOSE THIS CASE.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge

Date: October 15, 2020
19-1362-01




                                         -4-
